DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-12 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz, US 2011/0252131 A1, in view of Hunt et al (hereafter, “Hunt”), US 

Regarding claim 1, Karaoguz teaches a profile editing system (i.e., Fig. 3), comprising: 
a plurality of devices (i.e., maintain a network of user-selectable devices, Figs 3-4 and abstract);
 a plurality of device control modules being respectively linked to the devices (i.e., Figs 3-4), the device control module being configured to respectively control the devices (i.e., Karaoguz, in page 7 paragraph [0066], discloses device control information...to control operation of device(s)); and 
(i.e., database records  associated one or more devices , page 8 paragraph [0092]-page 9 paragraph [0101]), to make the devices work by using the control settings recorded in the profile (i.e. database may be viewed as description of an environment of devices selectable by a user for controlling, page 6 paragraph [0065]-page 7 paragraph [0072]), wherein the device control modules respectively have an identification code (i.e., generating database relating the information received at step 110/device identify info, Fig. 1 page 7 paragraph [0072])); and
 when the profile is being edited, the profile is first initialized, respective control settings of all or some of the device control modules are then respectively set, the device control modules that are set transfer the control settings and identification codes thereof to the profile control module (i.e., generate a database relating the information received at step 110, 120, and 130, Fig. 1 page 7 paragraphs [0072]-[0080]), and the profile control module records the control settings and the identification codes in the profile and when only some of the device control modules are set, only the control settings of the device control modules that are set are recorded in the profile (i.e.,  database records associated with one or more devices…forming records comprising any or all of the information discussed above relating to various devices in the environment, Fig. 2 page 8 paragraphs [0090]-page paragraph [0095]).
Karaoguz does not explicitly teach the profile including multiple sets of different setting scenarios based on the recorded control settings for the device control modules.
Hunt teaches a system and method for controlling an appliance setting (seen in abstract). Hunt teaches including multiple sets of different setting scenarios based on (i.e., Hunt, page 7 paragraph [0079], discloses the appliance setting module identifies a number of users travelling according to the travel scenario and controls the appliance setting differently based on the number of users.. Hunt, in page 7 paragraph [0081], further discloses appliance setting module looks up the appliances associated with travel scenario using a table, database or the data structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Karaoguz to include multiple sets of different setting scenarios based on the recorded control settings for the device control modules as taught by Hunt. One would be motivated to do so to improve user’s experience of a smart appliance (i.e., Hunt, page 3 paragraph [0040]).
Regarding claim 2, this claim recites a system that are similar to claim 1, discussed above, same rationale of rejection is applied.

Regarding claim 3, Karaoguz teaches the profile editing system according to claim 1, wherein the device control modules and the profile control module are respectively wall control switches (i.e., Fig. 3).
Regarding claim 4, Karaoguz teaches the profile editing system according to claim 3, wherein the device control modules need to communicate with the profile control module (i.e., Fig. 3, page 9 paragraphs [0094],[0095], and [0099]-[0101])

Regarding claim 5, Karaoguz teaches the profile editing system according to claim 1, wherein the device control modules and the profile control module are respectively graphical user interfaces (GUI) (i.e., page 11 paragraph [0127]).
Regarding claim 6, Karaoguz teaches the profile editing system according to claim 1, wherein the device control modules and the profile control module are respectively touch panels (i.e., page 11 paragraph [0127]).

Regarding claim 7, Karaoguz teaches the profile editing system according to claim 6, wherein the device control modules and the profile control module are respectively graphical user interfaces (GUI) (i.e., page 9 paragraph [0094], and page 11 paragraph [0127]).

Regarding claims 8-12, those claims recite limitations that are similar to claims 3-7, same rationale of rejections is applied.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441